Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Ms. Kanchan Sripathy (Registration No. 65,741) on August 8, 2022.

Please amend the claims as follows:
1.(Currently Amendment) A method comprising:  
       selecting, by an email message delivery system providing an email message delivery service, an email message for processing from a message queue of the email message delivery system, the message queue comprising a plurality of email messages received from a plurality of senders, the plurality of senders corresponding to a plurality of subscribers of the email message delivery service;
determining, by the email message delivery system, a group for the email message from a plurality of groups, each group in the plurality of groups associated with a sampling probability computed for the group;
determining, by the email message delivery system, the sampling probability for the group; 
based at least in part on the sampling probability determined for the group, determining, by the email message delivery system, whether the email message is selected for scanning based on a sampling history associated with the group, the sampling history identifying a previously received email message that was selected for scanning in the group;
responsive to determining that the email message is selected for scanning, scanning, by the email message delivery system, content of the email message;
determining, by the email message delivery system, based on the scanning, whether the email message is to be filtered out; and
responsive to determining that the email message is not to be filtered out based on the scanning, relaying, by the email message delivery system, the email message for delivery to the recipient.
2.	(Original) The method of claim 1, further comprising determining, by the email message delivery system, that the email message is to be filtered out based on the scanning and responsive to the determining, dropping, by the email message delivery system, the email message from the message queue.
3.	(Original) The method of claim 1, further comprising determining, by the email message delivery system, that the email message is not selected for scanning based at least in part on the sampling probability and responsive to the determining, relaying the email message for delivery to the recipient without scanning the email message.
4.	(Original) The method of claim 1, wherein determining the group for the email message comprises:
identifying a set of one or more grouping rules for a sender associated with the message;
identifying metadata associated with the email message; and
determining the group for the email message based at least in part on the set of one or more grouping rules and the metadata.
5.	(Original) The method of claim 4, wherein the metadata comprises at least one of the sender associated with the email message or a size of the email message.
6.	(Previously Presented) The method of claim 1, wherein the sampling probability for the group is determined based on at least one of state information associated with the group, availability of a set of one or more scanning resources for scanning the content of the email message, or a set of one or more sampling rules.
7.	(Previously Presented) The method of claim 6, wherein the state information associated with the group comprises at least one of a reputation of a sender associated with the group, the number of emails that have previously been filtered out from the group, the number of emails that have previously been scanned for the group, or compliance rules specific to a sender associated with the group.
8.	(Original) The method of claim 1, wherein scanning, by the email message delivery system, the content of the email message comprises identifying a scanning resource to be used for scanning the content of the email message and scanning the content of the email message using the scanning resource.
9.	(Cancelled) 
10.	(Currently Amendment) An email message delivery system providing an email message delivery service, comprising:
a memory; and
one or more processors configured to perform processing, the processing comprising:
selecting, by the email message delivery system, an email message for processing from a message queue, the message queue comprising a plurality of email messages received from a plurality of senders, the plurality of senders corresponding to a plurality of subscribers of the email message delivery service;
determining, by the email message delivery system, a group for the email message from a plurality of groups, each group in the plurality of groups associated with a sampling probability computed for the group;
determining, by the email message delivery system, the sampling probability for the group;
based at least in part on the sampling probability determined for the group, determining, by the email message delivery system, whether the email message is selected for scanning based on a sampling history associated with the group, the sampling history identifying a previously received email message that was selected for scanning in the group;
responsive to determining that the email message is selected for scanning, scanning, by the email message delivery system, content of the email message;
determining, by the email message delivery system, based on the scanning, whether the email message is to be filtered out; and
responsive to determining that the email message is not to be filtered out based on the scanning, relaying, by the email message delivery system, the email message for delivery to the recipient.
11.	(Original) The system of claim 10, further comprising determining, by the email message delivery system, that the email message is to be filtered out based on the scanning and responsive to the determining, dropping, by the email message delivery system, the email message from the message queue.
12.	(Original) The system of claim 10, further comprising determining, by the email message delivery system, that the email message is not selected for scanning based at least in part on the sampling probability and responsive to the determining, relaying the email message for delivery to the recipient without scanning the email message.
13.	(Original) The system of claim 10, wherein determining the group for the email message comprises:
identifying a set of one or more grouping rules for a sender associated with the message;
identifying metadata associated with the email message; and
determining the group for the email message based at least in part on the set of one or more grouping rules and the metadata.
14.	(Previously Presented) The system of claim 10, wherein the sampling probability for the group is determined based on at least one of state information associated with the group, availability of a set of one or more scanning resources for scanning the content of the email message, or a set of one or more sampling rules.
15.	(Original) The system of claim 10, wherein scanning, by the email message delivery system, the content of the email message comprises identifying a scanning resource to be used for scanning the content of the email message and scanning the content of the email message using the scanning resource.
16.	(Cancelled) 
17.	(Currently Amendment) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
selecting, by the email message delivery system, an email message for processing from a message queue, the message queue comprising a plurality of email messages received from a plurality of senders, the plurality of senders corresponding to a plurality of subscribers of the email message delivery service;
determining, by the email message delivery system, a group for the email message from a plurality of groups, each group in the plurality of groups associated with a sampling probability computed for the group;
determining, by the email message delivery system, the sampling probability for the group;
based at least in part on the sampling probability determined for the group, determining, by the email message delivery system, whether the email message is selected for scanning based on a sampling history associated with the group, the sampling history identifying a previously received email message that was selected for scanning in the group;
responsive to determining that the email message is selected for scanning, scanning, by the email message delivery system, content of the email message;
determining, by the email message delivery system, based on the scanning, whether the email message is to be filtered out; and
responsive to determining that the email message is not to be filtered out based on the scanning, relaying, by the email message delivery system, the email message for delivery to the recipient.
18.	(Original) The non-transitory computer-readable medium of claim 17 further comprising determining, by the email message delivery system, that the email message is to be filtered out based on the scanning and responsive to the determining, dropping, by the email message delivery system, the email message from the message queue.
19.	(Original) The non-transitory computer-readable medium of claim 17 further comprising determining, by the email message delivery system, that the email message is not selected for scanning based at least in part on the sampling probability and responsive to the determining, relaying the email message for delivery to the recipient without scanning the email message.
20.	(Original) The non-transitory computer-readable medium of claim 17 wherein determining the group for the email message comprises:
identifying a set of one or more grouping rules for a sender associated with the message;
identifying metadata associated with the email message; and
determining the group for the email message based at least in part on the set of one or more grouping rules and the metadata.

21.	(Previously Presented) The method of claim 1, wherein the email message delivery service is a cloud service implemented by one or more systems provided by a cloud service provider.

22.	(Previously Presented) The method of claim 1, wherein the plurality of groups comprise at least a first group and a second group, wherein the first group is associated with a first sampling probability and the second group is associated with a second sampling probability, and wherein the first sampling probability is different from the second sampling probability.


The closest prior art made of record is considered pertinent to applicant's disclosure.
Glura et al. U.S. Patent Pub. No. 2015/0312186, Method for generating Signatures from Groups of electronic Messages and Related Methods and Systems for Identifying Spam Messages.
Owen et al. U.S. Patent Pub. No. 2006/0149823, Electronic mail System and Method.

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-8,10-15 and 17-22 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “determining, by the email message delivery system, the sampling probability for the group; 
based at least in part on the sampling probability determined for the group, determining, by the email message delivery system, whether the email message is selected for scanning based on a sampling history associated with the group, the sampling history identifying a previously received email message that was selected for scanning in the group; responsive to determining that the email message is selected for scanning, scanning, by the email message delivery system, content of the email message; determining, by the email message delivery system, based on the scanning, whether the email message is to be filtered out; and responsive to determining that the email message is not to be filtered out based on the scanning, relaying, by the email message delivery system, the email message for delivery to the recipient.” These limitations, taken in context of the entire claims are allowable over prior art of record. 


	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2443